Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cynthia Joyce Sledge appeals the district court’s order granting summary judgment in favor of Graphic Packaging International, Inc. in Sledge’s civil action claiming wrongful termination. We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sledge v. Graphic Packaging Int’l, Inc., No. 1:12—cv-01141-NCT-JLW, 2014 WL 1096914 (M.D.N.C. Mar. 19, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.